


110 HR 7003 IH: Wounded Veteran Job Security Act
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7003
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Doggett (for
			 himself, Mr. Edwards of Texas,
			 Mr. Filner,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. McGovern,
			 Mr. Ortiz,
			 Mr. Reyes, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit
		  discrimination and acts of reprisal against persons who receive treatment for
		  illnesses, injuries, and disabilities incurred in or aggravated by service in
		  the uniformed services.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Veteran Job Security Act.
		2.Discrimination
			 against persons who receive treatment for illnesses, injuries, and disabilities
			 incurred in or aggravated by service in the uniformed services and acts of
			 reprisal prohibited
			(a)Prohibition of
			 discrimination and acts of reprisalSection 4311 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)by inserting after
			 uniformed service the following: , or who has an illness,
			 injury, or disability determined by the Secretary of Veterans Affairs to have
			 been incurred in or aggravated by such service,; and
					(B)by striking
			 or obligation and inserting obligation, or receipt of
			 treatment for that illness, injury, or disability; and
					(2)in
			 subsection (c)—
					(A)by striking
			 or obligation for service the first time it appears and
			 inserting obligation for service, or receipt of treatment for an
			 illness, injury, or disability incurred in or aggravated by service
			 and
					(B)by striking
			 or obligation for service the second time it appears and
			 inserting obligation for service, or receipt of
			 treatment.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to treatment received on or after the date of the enactment of this
			 Act.
			
